     Case 8:20-cv-01609-JWH-ADS Document 32 Filed 08/11/21 Page 1 of 2 Page ID #:405




1
2
3
4
5
6
7
8
9                               UNITED STATES DISTRICT COURT
10                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                                   SOUTHERN DIVISION
12 GORKEM SOMAYSOY,                               Case No.SA CV 8:20-01609 JWH (ADSx)
13                Plaintiff,                      ORDER AUTHORIZING PARTIES TO
                                                  FILE CERTIFIED ADMINISTRATIVE
14          vs.                                   RECORD UNDER SEAL
15 ALANNA OW, et al.,
                                                  Honorable John W. Holcomb
16                Defendants.                     United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                              1
     Case 8:20-cv-01609-JWH-ADS Document 32 Filed 08/11/21 Page 2 of 2 Page ID #:406




1           Upon consideration of the parties’ Stipulation to File Certified Administrative
2     Record Under Seal, and good cause appearing therefore, this Court authorizes the parties
3     to file the Certified Administrative Record under seal.
4           IT IS SO ORDERED.
5
6     DATED: August 11, 2021
                                                  Honorable John W. Holcomb
7                                                 United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
